DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  in line 2, “fluid” should be replaced with --liquid--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites a dependency from itself rendering the claim indefinite.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3, 6-8, 11, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keylor et al. (US 2012/0183355).
Regarding claim 1, Keylor teaches an apparatus for dispersing a liquid mixture (101) for dust control in a mine, the apparatus comprising: an ejector blade (fig. 2 - the front side of 12 is a blade); a hydraulic cylinder and rod assembly (31/35) configured to move the ejector blade (par. 25; figs. 2-4); a nozzle (17/18) which is fixed with respect to the ejector blade (fig. 2) and directed by moving the ejector blade (figs. 2-4); and, a hose (16)  connected to the nozzle (fig. 2), the hose conducting the liquid mixture to the nozzle (par. 22).
Regarding claim 3, Keylor teaches the apparatus for dispersing a liquid mixture described regarding claim 1; and further comprising a reservoir (the space within 12) for holding a quantity of liquid mixture (par. 22) and a pump (par. 23), the pump supplying the liquid mixture to the nozzle via the hose (par. 23).  
Regarding claim 6, Keylor teaches the apparatus for dispersing a liquid mixture described regarding claim 3; and further comprising a housing, the reservoir and the pump being located within the housing (12, see par. 22, 23).  
claim 7, Keylor teaches the apparatus for dispersing a liquid mixture described regarding claim 6; and further wherein the housing is fixed to the back of the ejector blade (fig. 2).  
Regarding claim 8, Keylor teaches the apparatus for dispersing a liquid mixture described regarding claim 7; and further wherein the nozzle is fixed to the housing (fig. 2).  
Regarding claim 11, Keylor teaches an apparatus (101) for dispersing a liquid mixture, said apparatus comprising: an ejector blade assembly (fig. 2) comprising a housing (12) and an ejector blade (fig. 2 - the front side of 12 is a blade); a reservoir within the housing for holding the liquid mixture (par. 22 - the space within 12); a nozzle (17/18) mounted externally on the housing (fig. 2); a hose (16) for conducting the liquid mixture from the reservoir to the nozzle (par. 22); a pump connected to the hose to pump the liquid mixture from the reservoir through the hose to the nozzle (par. 23); and, a hydraulic cylinder and rod assembly (31/35) connected to the ejector blade assembly, the hydraulic cylinder and rod assembly controlling the position of the housing (par. 25; figs. 2-4).
Regarding claim 13, Keylor an apparatus (101) for dispersing a liquid mixture for dust control in a mine, said apparatus comprising: a housing (12); a reservoir within the housing for holding the liquid mixture (par. 22 - the space within 12); a nozzle (17/18) fixed externally on the housing (fig. 2); a hose (16) for conducting the liquid mixture from the reservoir to the nozzle (par. 22); a pump within the housing connected to the hose to pump the liquid mixture from the reservoir through the hose to the nozzle (par. 23); and, a hydraulic cylinder and rod assembly (31/35) connected to the housing and to an object distal from the housing (figs. 3, 4), the hydraulic cylinder and rod assembly controlling the position of the housing to direct the dispersal of the liquid mixture by the nozzle (par. 25; figs. 2-4).
claim 15, Keylor teaches the apparatus for dispersing a liquid mixture described regarding claim 13; and further comprising an ejector blade on the housing (fig. 2 - the front side of 12 is a blade).
Regarding claim 16, Keylor teaches a method of dispersing a liquid (par. 30), comprising: fixing a nozzle (17/18) to an ejector blade assembly comprising an ejector blade (fig. 2 - the front side of 12 is a blade); connecting a hose (16) to the nozzle (fig. 2; par. 22); using a hydraulic cylinder and rod assembly (31/35) to position the ejector blade assembly (par. 25; figs. 2-4); supplying the liquid to the nozzle via the hose (par. 33).
Regarding claim 17, Keylor teaches the method for dispersing a liquid mixture described regarding claim 16; and wherein the ejector blade assembly further comprises a reservoir to store the fluid (par. 22 - the space within 12) and a pump connected to the reservoir and the hose (par. 23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Masloff (US 2012/0256020) in view of Simmons (US 8,333,543).
Regarding claim 1, Masloff discloses an apparatus for dispersing a liquid mixture for dust control in a mine (par. 3, 109) comprising a nozzle (20) and a hose (19) connected to the nozzle, the hose conducting the liquid mixture to said nozzle (par. 115, 124; fig. 7).  Masloff further discloses that the apparatus is 
Simmons teaches a material scoop (10) for a mining vehicle (col. 1, ln. 16 18; fig. 1) having an ejector blade (14) having hooks (64) for pulling loads into the material scoop (col. 2, ln. 62 65), and a hydraulic cylinder and rod (44) connected to the ejector blade and to the material scoop (fig. 3), said hydraulic cylinder and rod controlling the position of the ejector blade (col. 2, ln. 49 53) and being controlled by an operator of the material scoop (figs. 1, 2 – inherent, an operator must be required).
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have used the apparatus of Masloff with the material scoop of Simmons since the apparatus of Masloff is intended to be positioned on a scoop of a mining vehicle (par. 131) and Simmons teaches a scoop for a mining vehicle (col. 1, ln. 16 18; fig. 1).  Further, the ejector blade of the scoop of Simmons includes hooks to accommodate a chain and load, which could be used to pull the apparatus of Masloff into the scoop.  This would result in a configuration in which the nozzle is fixed with respect to the ejector blade and directed by moving the ejector blade.
Regarding claim 2, Masloff in view of Simmons discloses the apparatus for dispersing a liquid mixture described regarding claim 1; and wherein the apparatus is positioned in a scoop (21, see par. 131).  
Regarding claim 3, Masloff in view of Simmons discloses the apparatus for dispersing a liquid mixture described regarding claim 1; and further comprising a reservoir (11) for holding a quantity of liquid mixture (par. 115) and a pump (14), the pump supplying the liquid mixture to the nozzle via the hose (par. 115, 124; fig. 7).
Regarding claim 4, Masloff in view of Simmons discloses the apparatus for dispersing a liquid mixture described regarding claim 3; and wherein the apparatus is positioned in a scoop (21, see par. 131).  
claim 5, Masloff in view of Simmons discloses the apparatus for dispersing a liquid mixture described regarding claim 4; and wherein the hydraulic cylinder and rod assembly (see figs. 1, 2 of Simmons – inherent, an operator must be required) and the pump (see par. 113, 114 and fig. 10 of Masloff – the pump is controlled by pump/spray lever, 23, which the operator of the material scoop is inherently able to operate since it is a similar control to those that are used to operate the material scoop) are separately operable by a single person (since the apparatus of Masloff is independent of the scoop, which contains the ejector blade, operation of each of the pump and hydraulic cylinder and rod assembly will be separate).
Regarding claim 6, Masloff in view of Simmons discloses the apparatus for dispersing a liquid mixture described regarding claim 3; and further comprising a housing (par. 70, 126), the reservoir and the pump being located within the housing (par. 115, 125).   
Regarding claim 11, Masloff discloses an apparatus for dispersing a liquid mixture (par. 3, 109), said apparatus comprising a housing (par. 70, 126), a reservoir (11) within the housing for holding the liquid mixture (par. 115); a nozzle (20) mounted externally on the housing (fig. 7); a hose (19) for conducting the liquid mixture from the reservoir to the nozzle (par. 115, 124; fig. 7); and, a pump (14) connected to the hose to pump the liquid mixture from the reservoir through the hose to the nozzle (par. 115, 124; fig. 7).  Masloff further discloses that the apparatus is intended to be positioned on a scoop of a mining vehicle (par. 131); but, Masloff does not disclose that the apparatus also has an ejector blade and a hydraulic cylinder and rod connected to the ejector blade that controls the position of the housing.  
Simmons teaches a material scoop (10) for a mining vehicle (col. 1, ln. 16 18; fig. 1) having an ejector blade (14) having hooks (64) for pulling loads into the material scoop (col. 2, ln. 62 65), and a hydraulic cylinder and rod (44) connected to the ejector blade and to the material scoop (fig. 3), said 
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have used the apparatus of Masloff with the material scoop of Simmons since the apparatus of Masloff is intended to be positioned on a scoop of a mining vehicle (par. 131) and Simmons teaches a scoop for a mining vehicle (col. 1, ln. 16 18; fig. 1).  Further, the ejector blade of the scoop of Simmons includes hooks to accommodate a chain and load (figs. 1, 2), which could be used to pull the apparatus of Masloff into the scoop.  This would result in a configuration in which the apparatus also has an ejector blade and a hydraulic cylinder and rod connected to the ejector blade that controls the position of the housing.
Regarding claim 12, Masloff in view of Simmons discloses the apparatus described regarding claim 11, and further wherein the apparatus is positioned in a material scoop (21, see par. 131) having an operator, the pump (see par. 113, 114 and fig. 10 of Masloff – the pump is controlled by pump/spray lever, 23, which the operator of the material scoop is inherently able to operate since it is a similar control to those that are used to operate the material scoop) and the hydraulic cylinder and rod assembly (see figs. 1, 2 of Simmons – inherent, an operator must be required) being independently controllable by the operator of the material scoop (since the apparatus of Masloff is independent of the scoop, which contains the ejector blade, operation of each of the pump and hydraulic cylinder and rod assembly will be separate).
Regarding claim 13, Masloff discloses an apparatus for dispersing a liquid mixture for dust control in a mine (par. 3, 109), said apparatus comprising a housing (par. 70, 126); a reservoir (11) within the housing for holding the liquid mixture (par. 115); a nozzle (20) fixed externally on the housing (fig. 7); a hose (19) for conducting the liquid mixture from the reservoir to the nozzle (par. 115, 124; fig. 7); and, a pump (14) within the housing connected to the hose to pump the liquid mixture from the reservoir through the hose to the nozzle (par. 115, 124; fig. 7).  Masloff further discloses that the apparatus is 
Simmons teaches a material scoop (10) for a mining vehicle (col. 1, ln. 16 18; fig. 1) having an ejector blade (14) having hooks (64) for pulling loads into the material scoop (col. 2, ln. 62 65), and a hydraulic cylinder and rod (44) connected to the ejector blade and to the material scoop (fig. 3), said hydraulic cylinder and rod controlling the position of the ejector blade (col. 2, ln. 49 53) and being controlled by an operator of the material scoop (figs. 1, 2 – inherent, an operator must be required).
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have used the apparatus of Masloff with the material scoop of Simmons since the apparatus of Masloff is intended to be positioned on a scoop of a mining vehicle (par. 131) and Simmons teaches a scoop for a mining vehicle (col. 1, ln. 16 18; fig. 1).  Further, the ejector blade of the scoop of Simmons includes hooks to accommodate a chain and load (figs. 1, 2), which could be used to pull the apparatus of Masloff into the scoop.  This would result in a configuration in which the apparatus also has a hydraulic cylinder and rod connected to the housing and to an object distal from the housing, the hydraulic cylinder and rod assembly controlling the position of the housing to direct the dispersal of the liquid mixture by the nozzle.
Regarding claim 14, Masloff in view of Simmons discloses the apparatus described regarding claim 13, and further wherein the apparatus is positioned in a material scoop (21, see par. 131) having an operator, the pump (see par. 113, 114 and fig. 10 of Masloff – the pump is controlled by pump/spray lever, 23, which the operator of the material scoop is inherently able to operate since it is a similar control to those that are used to operate the material scoop) and the hydraulic cylinder and rod assembly (see figs. 1, 2 of Simmons – inherent, an operator must be required) being independently controllable by the operator of the material scoop (since the apparatus of Masloff is independent of the scoop, which contains 
Regarding claim 15, Masloff in view of Simmons discloses the apparatus for dispersing a liquid mixture described regarding claim 13; and further comprising an ejector blade (14) on the housing (figs. 1, 2 - the ejector blade of the scoop of Simmons will be on the housing of the apparatus of Masloff since the ejector blade is used to load and unload the apparatus).
Regarding claim 16, Masloff discloses a method of dispersing a liquid (par. 138), comprising providing a nozzle (20); connecting a hose (19) to the nozzle (par. 115, 124; fig. 7); and supplying the liquid to the nozzle via the hose (par. 115, 124; fig. 7).  Masloff further discloses that the apparatus is intended to be positioned on a scoop of a mining vehicle (par. 131); but, Masloff does not disclose fixing the nozzle to an ejector blade assembly comprising an ejector blade and using a hydraulic cylinder and rod assembly to position the ejector blade assembly.  
Simmons teaches a material scoop (10) for a mining vehicle (col. 1, ln. 16 18; fig. 1) having an ejector blade (14) having hooks (64) for pulling loads into the material scoop (col. 2, ln. 62 65), and a hydraulic cylinder and rod (44) connected to the ejector blade and to the material scoop (fig. 3), said hydraulic cylinder and rod controlling the position of the ejector blade (col. 2, ln. 49 53) and being controlled by an operator of the material scoop (figs. 1, 2 – inherent, an operator must be required).
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the method of Masloff to include positioning the apparatus in the material scoop of Simmons since the apparatus of Masloff is intended to be positioned on a scoop of a mining vehicle (par. 131) and Simmons teaches a scoop for a mining vehicle (col. 1, ln. 16 18; fig. 1).  Further, the ejector blade of the scoop of Simmons includes hooks to accommodate a chain and load (figs. 1, 2), which could be used to pull the apparatus of Masloff into the scoop.  This would result in a method including the steps 
Regarding claim 17, Masloff in view of Simmons discloses the method for dispersing a liquid mixture described regarding claim 16; and wherein the ejector blade assembly further comprises a reservoir (11) to store the fluid (par. 115) and a pump (14) connected to the reservoir and the hose (par. 115, 124; fig. 7).
Regarding claim 18, Masloff in view of Simmons discloses the method for dispersing a liquid mixture described regarding claim 16; and wherein the apparatus is positioned in a scoop (21, see par. 131).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,300,827 in view of Masloff and Simmons. Masloff in view of Simmons discloses each of the recited limitations as set forth in claims 1-18 of the instant application except those to the housing being fixed to the back of the ejector blade, which are included in claim 1 of U.S. Patent No. 10,300,827.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zutaut (US 2013/0266408), Cobb et al. (US 4,070,064), and Travis (US 9,163,503) all teach apparatuses for dispersing a liquid mixture having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752